1
t
‘

Case 2:19-cv-00394 Document1 Filed on 12/19/19 in TXSD Page 1of5

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015) United States Courts
~ Southern ist of Texas

IN THE UNITED STATES DISTRICT COURT

FOR THE Séuiern. DISTRICT OF TEXAS DEC 19 2019
Corpus Christ’ DIVISION
David J. Bradley, Clerk of Court

Tames £2 Wetsod at 13yz95b
Plaintiff's Name and ID Number

wrilzam ©- H&bordeth UsSET_

Place of Confinement
CASE NO. |

(Clerk will assign the number)

 

Kipecul H- ArNo

Sool 6. Emsl/ De. Rerveule,T TL 78/02
Defendant’s Name and Address

BesTamr P- BRAKD |

300) $- Engh Qe. betes, TL. 78102
Defendant’s Name‘and Address

Tou Rk. DeElApP TB.

Bool 4. gmrl/ De Bervzile tH. 78/02.
Defendant’s Namd and Address

(DO NOT USE “ET AL.”)

INSTRUCTIONS - READ CAREFULLY |

NOTICE:
- Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court! You should keep

a copy of the complaint for your own records.
|

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.
3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. ‘When these forms are completed, mail the original and one copy to the clerk of the United States district court

for the appropriate district of Texas in the division where one or more named defendants are located, or where the

incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal

Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit

law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
~ list of the divisional clerks.

 

 

 
Case 2:19-cv-00394 Document1 Filed on 12/19/19 in TXSD Page 2 of 5

i
FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. \n this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the

‘application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma

pauperis data sheet, from the law library at your prison unit. |
3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply

to cases proceeding in forma pauperis.)

4. If you intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting

it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure. |

{

I. PREVIOUS LAWSUITS |
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? how
B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)
1. Approximate date of filing lawsuit:_A@oys 7 oR AfovT 999
2. Parties to previous lawsuit:
Plaintiff(s) (Am E> E- W£L 0 iS
Defendant(s) Cagtass Do Bepey |
Court: (If federal, name the district; if state, name the county.) (aJ/ WoT  RecAtl

Cause number: faa Alot Be CALL
Name of judge to whom case was assigned: fas AoT  AEbALL

NN wR w

Approximate date of disposition:_1977 CAN sot (CALL ACTA DATE

 

Disposition: (Was the case dismissed, appealed; still pending?) _Los7 Pr7 po 2ITxy, £ Moto

 
IL.

MH.

IV.

Case 2:19-cv-00394 Document1 Filed on 12/19/19 in TXSD Page 3 of 5

PLACE OF PRESENT CONFINEMENT: plxel sam 6- Mbonddtl UNIT”

EXHAUSTION OF GRIEVANCE PROCEDURES: oo Ao
Have you exhausted all steps of the institutional grievance procedure? YES NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:
A. Name and address of plaintiff: TAMES | comztt?. wWrlsoal
_ 300) $- Emily DR |

Rev Elle Th. Tz ,

B. Fullname of each defendant, his official position, his place of employment, and his full mailing address.

Defendant#]: AV PeEW H- NZNO -—sSehGcANT- Weitran G-  pActonseth
UieT - 300] & Emil) Ye. berdclle, TL. 78/02
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

ls ATE: INST. R GarcvAntes > Com PlasvT=

|
Defendant#2: BeN Jamz Pp. Bento — seRGERNT — Wellcam ¢ _ MLonidser
VAZT = 300/ 4. E Atl pe. Kervcule, TK. 78102
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Beako RéTrlxate? frodedsT ME Foe pay Gerevantes | Com plas JTS

‘Defendant#3: SoH Ry Del app IR. — maTokR ~ Werilscam C- M¢lossele
WET — 300/ 3- Early pe. byevelle, TA- 78102

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Velape ReTelzhle D> AGatnsl me foe my CezEVentes } Complanlis

Defendant#4: Panizel P. Fertad) Dez - Assas7aut waeped - Weitxcam 6-
Mle UNZT —_300/ $. Emsl/ D2. Beevers Te. 7klez
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

RNA > To he RVENE 3 7
Renavzoks os
Defendant #5:

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

 

 

 

 
VI.

VII.

VII.

4

Case 2:19-cv-00394 Document1 Filed on 12/19/19 in TXSD Page 4of5

STATEMENT OF CLAIM: |

State here in a short and plain statement the facts of your case, that is, what happened,; where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give

any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the —
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

STRIKE YOUR COMPLAINT.
Lf Ay _# Hom0se sual wow AS AssTb NEP To PeoTecTavée Cust aby LJki

i DRT E' . AT 0 Ei 0 Talo Loc, Ev,
OVE Ev. ND Ha ALLE: Hf rp Legal LASE-
LEP GArEVANCES AN ER ComplasNT: ING 5 Adie _nvlzalp‘

Reno, trl Psteltatzol Arlo Hap ae CHaebe? vwWxTt fA meee SR IDIS
PEsla plenary INET. ABBE ” Dp ANY MARR —_ ae Lassa Ty ME

0 $Tb tlio
My) PaotecTaué CUSTER Y tags An? "ame ME at Ad “peor. - _frlep

anor Hee Com plas ST sui pEO Jen bf Beato Asp Delaph ec move? ed PRoTECliNe
tueTopy tLass LenvinG mG st SO PeoTecTzon. --

RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes. ,

tooue tlTuAcTove Retcet Prolt Aztec DEEENP ANTS Flom uveTHer

& PANGERIAG pry aby AN? THAT gett Deen ait fay DamaGes oF

725,000.°° EALH-.
GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

aAMES Emmrctt. WL so.) TR. | |

-B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

588s9s— /£429s5b

SANCTIONS: .
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? «| YES J/x0

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

 

 

 

1. Court that imposed sanctions (if federal, give the district and division): Al / A

2. Case number: wy / AL -

3. Approximate date sanctions were imposed: : N, f, A

4. Have the sanctions been lifted or otherwise satisfied? AS | ___YES___NO

 
Case 2:19-cv-00394 Document1 Filed on 12/19/19 in TXSD Page 5of5

C. Has any court ever warned or notified you that sanctions could be imposed? ! YES Se 0

_D. Ifyour answer is “yes,” give the following information for every lawsuit in which a warning was issued.

(if more than one, use another piece of paper and answer the same questions.)

 

 

 

1. Court that issued warning (if federal, give the district and division): N tt
2. Case number: N, /, ft
3. Approximate date warning was issued:_ J a

Executed on: iZ-6- 2019 AME Em A

1 Qantas

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

w

Signed this _

J declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.
I understand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am | under
imminent danger of serious physical injury.

‘T understand even if] am allowed to proceed without prepayment of costs, I am responsible for the entire

filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

ha day of Vite Jr , 20 /4 . | |

(Day) . (month) - (year)

|

 

Tames. Emm stl WL so0)

7 —
f (Signature of Plaintifiy "

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
‘are not limited to, monetary sanctions and the dismissal of this action with prejudice. '

 

 

 
